DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest semiconductor devices comprising: a comparison region that is adjacent the first and second cell regions in a second direction different from the first direction and first ground rail in a second metal level different from the first metal level, wherein the first ground rail comprises a first sub-ground rail extending in the second direction on the first cell region, a second sub-ground rail extending in the second direction on the second cell region, a third sub-ground rail connecting the first sub-ground rail to the second sub-ground rail on the first and second cell regions, and a fourth sub-ground rail that branches off from the third sub-ground rail and extends in the second direction (claim 1), a gate electrode extending in a second direction different from the first direction and surrounding each of the first and second nanowires; a bit line in a first metal level on the substrate, the bit line extending in the first direction; and a first ground rail in a second metal level that is on the first metal level, wherein the first ground rail comprises a first sub-ground rail extending in the second direction on the first cell region, a second sub-ground rail extending in the second direction on the second cell region, a third sub-ground rail that is on the first and second cell regions and connects the first sub-ground rail to the second sub-ground rail, and a fourth sub-ground rail that branches off from the third sub-ground rail and extends in the second direction (claim 12) and a comparison region that is adjacent the first and second cell regions in a second direction that is different from the first direction; a first nanowire and a second nanowire that extend in the first direction and are stacked on the substrate to be sequentially spaced apart from each other; a gate electrode extending in the second direction and surrounding each of the first and second nanowires; a bit line in a first metal level on the substrate, the bit line extending in the first direction; and a first ground rail in a second metal level that is at a different vertical level from the first metal level, wherein the first ground rail comprises a first sub-ground rail extending in the second direction on the first cell region, a second sub-ground rail extending in the second direction on the second cell region, a third sub-ground rail extending in the first direction on the first and second cell regions and connecting the first sub-ground rail to the second sub-ground rail, and a fourth sub-ground rail that branches off from the third sub-ground rail and extends in the second direction (claim 18) as described in the independent claims and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng et al (9,437,588 B1) discloses a middle of line architecture for dense library layout using metal zero power rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 23, 2022